Citation Nr: 1217497	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder disability, claimed as nerve damage of the right shoulder, including as secondary to service-connected right pectoralis major tear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1972 to November 1975 and from January 1991 to March 1991.  In addition, he had service with a unit of the Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a right shoulder disability was remanded by the Board in January 2011 so that an examination could be conducted to ascertain whether arthritis of the Veteran's right acrimioclavicular (AC) joint could be caused or aggravated by his service-connected right pectoralis major tear.  This was accomplished and the case was returned to the Board.  


FINDINGS OF FACT

1.  The Veteran did not sustain and injury or disease of the proximal nerve of the right shoulder in service.  

2.  Symptoms of proximal nerve of the right shoulder or generalized peripheral polyneuropathy did not manifest in service and were not chronic in service.  

3.  The Veteran did not continuously manifest symptoms of proximal nerve disorder of the right shoulder or generalized peripheral polyneuropathy in the years after service.  

4.  Generalized peripheral polyneuropathy was not manifested to a degree of ten percent within one year of service separation or until October 2008; the Veteran does not have a diagnosed disability of the proximal nerve of the right shoulder.

5.  Generalized peripheral polyneuropathy is not caused by any in-service disease or injury, including a tear of the pectoralis major, during service.  

6.  Generalized peripheral polyneuropathy is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability, including a tear of the pectoralis major.  

7.  Arthritis of the AC joint was not manifested during service, including no chronic symptoms of AC joint of arthritis in service.  

8.  The Veteran did not experience continuous symptoms of arthritis of the AC joint after service.  

9.  Arthritis of the AC joint was not manifested to a degree of ten percent within one year of service separation.  

10.  Arthritis of the AC joint is not caused by any in-service disease or injury, including a tear of the pectoralis major, during service.   

11.  Arthritis of the AC joint is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability, including a tear of the pectoralis major, during service.  


CONCLUSION OF LAW

A right shoulder disability, including proximal nerve damage, peripheral polyneuropathy, and arthritis of the AC joint, was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has been afforded VA medical examinations in connection with his claim in October 2008 and, pursuant to remand by the Board in March 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a September 2010 brief, the Veteran's representative requested VA to obtain another VA medical opinion on the question of whether the Veteran's arthritis of the shoulder was due to the service-connected right pectoralis major tear and right shoulder injury.  The representative contended in September 2010 that the Veteran had arthritis on the right shoulder, but did not know it, so a VA examination and medical opinion should focus on arthritis of the shoulder, rather than on the nerve damage of the right shoulder for which the Veteran had claimed service connection. The January 2011 remand by the Board that ordered this examination was in response to the representative's September 2010 assertions.  The January 2011 remand, and March 2011 VA examination, were specifically designed to address the question of whether right AC joint arthritis was related to the Veteran's service-connected right pectoralis major injury residuals.  

Inconsistent with the September 2010 assertions, the representative now argues (April 2012 brief) that the most recent VA examination (in March 2011) is inadequate because it did not specifically address the disability for which service connection was claimed by the Veteran, namely, thoracic nerve damage of the right shoulder; however, such examination of the relevant nerves affecting the right shoulder has already been conducted in this claim by VA in October 2008, which includes a nexus opinion, well prior to the more recent focus on arthritis.  The Board finds that the October 2008 VA peripheral nerves examination report reflects examination of the right shoulder, including for a nerve disorder, diagnoses, medical nexus of opinion, and bases for the opinion, so is adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or other diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Right Shoulder Disability

The Veteran contends that service connection is warranted for disability of the right shoulder.  He specifically states that he has nerve damage of the right shoulder that is related to the right pectoralis muscle injury for which service connection has been awarded.  His representative contends that arthritis of the right AC joint, which has now been diagnosed, is proximately due to or the result of the service-connected disability.  It is noted that service connection has been established for right pectoralis major tear, rated 30 percent disabling.  

After review of the record, the Board finds that the Veteran did not sustain any disease or injury of the proximal nerve of the right shoulder in service, that symptoms of proximal nerve damage of the right shoulder or generalized peripheral neuropathy of the right extremity were not chronic in service, and that symptoms of proximal nerve of the right shoulder or generalized peripheral polyneuropathy were not continuous after service.  Review of the Veteran's STRs shows no complaint or manifestation of a nerve disability of the right shoulder.  

The evidence also shows that the Veteran does not have diagnosed disability of proximal nerve of the right shoulder; instead, the diagnosis that accounts for the symptoms that first began after service is generalized peripheral neuropathy.  In connection with the Veteran's claim the Veteran was examined in October 2008 specifically to ascertain whether he had residuals of a proximal nerve injury that was related to his service-connected disability.  The diagnosis at that time was that the Veteran had a generalized peripheral neuropathy in the extremities, but did not have nerve damage of the right shoulder.  In fact, the October 2008 (peripheral nerves) examination report shows no clinical evidence of a proximal nerve injury of the right shoulder.  On the question of nexus of current disability to service, the VA examiner in October 2008 specifically rendered an opinion that right shoulder nerve damage was less likely as not caused by or a result of right shoulder injury because there was no diagnosis of right shoulder nerve damage, but only a diagnosis of generalized peripheral neuropathy, which was a diffuse process and not caused by an isolated injury.  It was incidentally noted that the Veteran had carpal tunnel syndrome that was bilateral and, therefore, not caused by an injury of the right shoulder.  

The evidence shows that the Veteran did not continuously manifest symptoms of generalized peripheral polyneuropathy in the years after service.  The Veteran has not contended that he has had generalized peripheral polyneuropathy in the years since service and this disability was first demonstrated on examination by the VA in October 2008.  For this reason, the Board finds that generalized peripheral polyneuropathy was not manifested continuously after service, including the fact that a nerve disorder did not manifest to a degree of ten percent within one year of service separation or until October 2008.  For this reason, the presumptive provisions for chronic disability of the nerves manifesting to a degree of 10 percent within one year do not apply.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that generalized peripheral polyneuropathy is not caused by any in-service disease or injury, including a tear of the pectoralis major, during service.  As noted, on examination by VA in October 2008, the VA examiner stated that a generalized peripheral polyneuropathy, which is diffuse in nature, could not be the result of an injury of the right pectoralis major muscle, which was an isolated injury.  For this reason, the Board finds that the generalized peripheral polyneuropathy first demonstrated in October 2008 is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability, including a tear of the right pectoralis major.  

The Board finds that arthritis of the AC joint is not manifested during service.  Review of the STRs shows no complaint or manifestation of arthritis of the AC joint, and the Veteran has not contended that he had arthritis of the AC joint while he was on active duty; therefore, the Board finds that the Veteran did not continuously manifest symptoms of arthritis of the AC joint in the years after service.  

The Board further finds that arthritis of the AC joint was not manifested to a degree of ten percent within one year of service separation.  Review of X-ray studies of the right shoulder, dated in 1996 and 1998, were normal.  For this reason, the presumptive provisions for chronic disability of arthritis manifesting to a degree of 10 percent within one year do not apply.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that arthritis of the AC joint is not caused by any in-service disease or injury, including a tear of the pectoralis major, during service.  On examination by VA in March 2011, the examiner stated that the disability associated with the injury for which service connection is in effect is a right pectoral muscle tear and an injury of the right rotator cuff.  The examiner noted that, after review of the records there was no involvement of the right AC joint so there is no indication that arthritis of that joint is the result of the injury for which service connection has been established.   

The Board finds that arthritis of the AC joint is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability, including a tear of the pectoralis major for which service connection has been established.  The VA examiner who conducted the March 2011 VA examination specifically addressed whether the AC joint arthritis was permanently aggravated by the pectoralis muscle injury.  The VA examiner opined that it was less likely as not that the AC arthritis was caused by or a result of the injury in service.  In support of this opinion, the examiner stated that the injury in service was of the muscle and rotator cuff with no mention of involvement of the AC joint.  

In sum, after review of the entire evidence, both lay and medical, of record, the Board finds that there is no basis for the establishment of service connection.  The Veteran claimed service connection for nerve injury residuals of the right shoulder, but on examination in October 2008 no such disability was found.  Rather, the examiner found generalized peripheral neuropathy that was not isolated to the right shoulder.  There is no evidence, either lay or medical, that the Veteran manifested generalized peripheral neuropathy during service or for many years thereafter.  Finally, many years after service, the Veteran manifested arthritis of the right AC joint.  He did not contend that this was related to his service-connected right pectoralis muscle tear.  On examination in March 2011, the VA examiner rendered an opinion that there was no relationship.  Thus the preponderance of the evidence is against service connection for a right shoulder disability, including claimed nerve damage or right AC arthritis.  As the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right shoulder disability, claimed as nerve damage of the right shoulder, including as secondary to service-connected right pectoralis major tear, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


